DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 11 and 12 directed to antenna and shielding structure non-elected without traverse.  Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11. (Canceled)
12. (Canceled)

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Kenwood (JP 2001284929)
	D2: Nissha (JP 2006287729)
	D3: Kajima (JP 10126090)

With regard to claim 1, D1 teaches a structure including a transparent conductor (10), the structure comprising: a base member (1) including the transparent conductor (10) and transmitting visible light; a positioning structure (4 and 1b) configured to position the base member from an invisible side of a facility.
D1 fails to expressly disclose a flange configured to position the base member from a visible side of the facility, the flange including a lens part at a position facing the positioning structure, the flange transmitting visible light.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to a flange configured to position the base member from a visible side of the facility, the flange including a lens part at a position facing the positioning structure, the flange transmitting visible light.
Therefore for those reasons stated above, the above subject matter has been found to be in a state of allowance.
With regard to claims 2-10, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872